t c memo united_states tax_court ralph p angela cunningham petitioners v commissioner of internal revenue respondent docket no filed date ralph p angela cunningham pro sese michael medina for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure and a late-filing addition_to_tax of dollar_figure in relation to petitioners’ federal_income_tax return the issues for decision are whether petitioners’ reported losses from horse activities are limited by sec_469 and whether petitioners have shown reasonable_cause for the late filing of their return unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners were residents of new york when they filed their petition during ralph p cunningham petitioner was employed on the dental faculty at new york university and maintained a private dental practice in peekskill new york petitioners’ joint form_1040 u s individual_income_tax_return was filed on date on schedule e supplemental income and loss petitioners claimed losses from five separate horse activities located in california and described as roys race synd 2b roys race synd 3c bonnies race synd 1a bonnies race synd 2b and bonnies race synd 3c petitioners’ return and the partnership returns reporting the losses from the horse activities were prepared by robert gruntz gruntz petitioners did not actively participate in the horse activities and had no knowledge of whether or not the horse activities occurred as represented in the partnership returns they relied on representations by gruntz in deducting the partnership losses against their other income in the notice_of_deficiency the partnership losses reported by petitioners were disallowed as passive activities under sec_469 petitioners were advised by gruntz not to cooperate with respondent’s requests for information when notice was issued on date setting the case for trial in new york on date petitioners initially continued to refuse to cooperate following the advice of gruntz on date petitioners filed a motion for continuance suggested by gruntz alleging that there was confusion about the issues in the case the court set the motion for hearing in order to clarify the issues when the case was called for trial petitioners executed a stipulation attaching exhibits but without any narrative facts and they withdrew their motion for continuance opinion sec_469 generally limits deduction of losses from passive activities to income generated by such activities and prohibits deduction of such losses against the taxpayer’s other income to avoid the limitations of sec_469 taxpayers must establish that they materially participated in the activities sec_469 petitioners have not shown any participation much less material_participation in the horse activities in issue they simply signed returns claiming substantial losses without investigation or knowledge of the accuracy of the partnership returns for the horse activities petitioner asserts in a posttrial memorandum that he was duped by a charlatan and in essence robert gruntz tacitly implied that i should fabricate a log that would show ‘material participation’ petitioners assert that the liability would be a financial burden for their family and petition the court to consider reducing the liability throwing themselves at the mercy of the court they conclude with just google robert gruntz to see more this court cannot reduce a liability without any basis in law and directly contrary to the law applicable to the facts appearing from the record in this case we cannot google or otherwise consider information outside of the record it is hard to understand however how that information could help petitioners we have no way of knowing when they discovered adverse information about the alleged charlatan and that information would be relevant only if an accuracy-related_penalty were asserted the addition_to_tax in issue in this case is for late filing of petitioners’ return_due_date petitioners do not deny that the return was filed late sec_6651 provides that in the case of failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to percent of that tax for each month or fraction thereof that the failure_to_file continues not exceeding percent in the aggregate unless it is shown that the failure_to_file timely is due to reasonable_cause and not due to willful neglect reasonable_cause for delay is established where a taxpayer is unable to file timely despite the exercise of ordinary business care and prudence 469_us_241 n sec_301_6651-1 proced admin regs willful neglect has been defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite whether a failure_to_file timely is due to reasonable_cause and not willful neglect is a question of fact see id pincite n 326_f2d_261 9th cir affg on this issue 37_tc_962 other than their reliance on gruntz whose qualifications as a tax adviser are not in the record petitioners have offered no explanation of the reasons for the late filing of their return or the steps if any they took to secure timely filing they have not established reasonable_cause see generally united_states v boyle supra for the reasons set forth herein decision will be entered for respondent
